          Case 1:19-mj-00212-RMM Document 2 Filed 08/14/19 Page 1 of 2



                             L]NITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED ST.A,TES OF A]\IERICA

                                                     Case No.

DAVID TAWEI AN,

                      Defendant.

                          ]{OTICE OF INTENT TO USE
          FO REIGN INTELLIGENCE SURVEILLANCE ACT INFORMATION

       The United States hereby provides notice to defendant David Tawei An and to the Court

that, pursuant to Title 50, United States Code, Sections 1806(c) and 1825(d), the United States

intends to offer into evidence, or otherwise use or disclose in any proceedings in the above-

captioned matter, information obtained or derived from electronic surveillance and physical search

conducted pursuant to the Foreign Intelligence Surveillance Act     of 1978 (FISA), as amended,

50 U.S.C. S$ 1801-1812 and1821-1829.

                                                     Respectfully submitted
                                                     JESSIE K. Lru
                                                     United States Attomey
                                                     D.C. Bar No. 482-845

                                            By
                                                     .TOR       NZALEZ
                                                     Special Assistant United States Aftomey
                                                     District of Columbia Bar No. 499260
                                                     ERIK KENERSON
                                                     Assistant United States Attomey
                                                     Ohio Bar No. 82960
                                                     National Security Section
                                                     United States Attomey's Office
                                                     555 4th Street, Nw. I 1'h Floor
                                                     Washington. D.C. 20530
                                                     (202) 2s2-780s
                                                     Jorge. Gonzalez3 @usdoj. gov




                                                 1
         Case 1:19-mj-00212-RMM Document 2 Filed 08/14/19 Page 2 of 2



                                  CERTIF'ICATE OFSERVICE

       I hereby certify that on August 14. 201 9. the foregoing was filed in person with the Clerk of Court

and served on counsel representing the Defendant during the Defendant's initial appearance in the

above-captioned matter.




                                               By'
                                                         .I       nzalet
                                                         Special Assistant United States Attomey




                                                     2
